DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims2, 10 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a decorative side of the prepreg" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the aqueous polymer" in Claim 8.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “at least 10 seconds’, and the claim also recites “at least 13 seconds”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 14 recites the property “water values”, but fails to recite the method used to determine the property.  Amending the claim to recite “a water value of at least 10 seconds according to the method described herein” would overcome this rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable ove Briggs et al (US 5955203) in view of Matscheko et al (US 5851684).
Claims 1: Briggs et al discloses a resin-coated overlay for bonding to solid substrates and comprising a fibrous substrate having a partially-cured-resin-coating on at least a portion of the surface of the fibrous substrate (Abs; col 1, lines 5-9; col 3, lines 19-24) and a resin composition for coating the fibrous substrate (col 3, lines 39-40).  Briggs et al discloses that, in some embodiments, the resin composition also contains wax as an aqueous emulsion (col 6, lines 10-15).  Depending on the components of the resin coating , the resin-coated overlays can provide a smooth, hard and durable surface to overlaid solid substrates; can increase the adherence of paint and tape to solid substrates; provide superior release characteristics to solid substrates; and provide an easily-cleaned, freely-draining and non-wetting (hydrophobic) surface to solid substrates (col 4, lines 14-29).
In some embodiments, the resin-coated overlay comprises a fibrous substrate such as a cellulosic mat or sheet (e.g.-bleached or unbleached kraft paper) impregnated with an impregnating resin and having a substantially cured resin coating on the surface thereof (col 4, lines 4-10 and 34-37; col 7, lines 47-49 and 54-56), thus reads on a prepreg comprising a décor base paper impregnated with an impregnating resin and a hydrophobic coating on at least one side of the prepreg.  
Briggs et al discloses a phenolic-based thermosetting or thermoplastic resin produced using an aldehyde such as formaldehyde (col 5, lines 37-54).  Briggs et al does not disclose a formaldehyde-free impregnating resin.  
Matscheko et al teaches that conventionally, compositions for impregnating decorative sheets (prepregs) that contain formaldehyde present a great disadvantage because, during handling of the sheet of paper, there is a release of formol due to the presence of formaldehyde. This formol is dangerous to the health (col 1, lines 48-55).
Matscheko et al solves the problem by providing a formaldehyde-free impregnating composition comprising a styrene-ethyl acrylate-butyl acrylate copolymer dispersion and a binder that can be polyvinyl alcohol or starch (col 2, lines 6-12), preferably polyvinyl alcohol.  In a disclosed embodiment, the impregnating composition comprises in some embodiments between 5 and 90 parts by weight of a 5 to 15% polyvinyl alcohol solution and10 to 95 parts by weight of a styrene-ethyl acrylate-butyl acrylate copolymer dispersion (col 2, lines 23-28). 
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to substitute the impregnating composition of Matscheko et al for the impregnating composition in the prepreg of Briggs et al to eliminate the problem of release of formol of prior art.
Claim 2: Briggs et al discloses applying an adhesive layer on the opposite side of the fibrous substrate as the resin coating (col 3, lines 26-31), the adhesive comprising polyvinyl acetate In some embodiments (col 10, lines 55-58).  Polyvinyl acetate is insoluble in water, thus is a hydrophobic coating applied opposite to the resin-coated (decorative) surface.
Claim 3: One of ordinary skill in the art would certainly tailor a coating weight to proportions to reach desired function/properties of the product.  It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition (which in the current case, is the weight of dry coating solids), such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using the claimed ranges would produce anything other than expected results. 
Claims 4-5: Briggs et al discloses that the resin coating composition contains from about 2-45% wax (an organic hydrophobic coating agent) based on the weight of the resin component (col 6, lines 6-15).  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to obtain a claimed amount of wax in the coating resin of the fibrous substrate with a reasonable expectation of obtaining a suitable prepreg.  
Claim 6: Waxes include natural or synthetic polyester or hydrocarbon waxes, such as paraffin, carnauba, polyethylene or polypropylene wax and mixtures thereof (col 6, lines 15-25), which includes claimed waxes or, at least, it would have been obvious to one of ordinary skill in the art to select and use a claimed wax in the coating resin of the fibrous substrate with a reasonable expectation of obtaining a suitable prepreg.  
Claim 7: Briggs et al discloses that the incorporation of resin non-volatiles by impregnation into the fibrous substrate is in the range of 15% to 65% by weight (col 9, lines 20-35), which substantially overlays the claimed range or, at least, it would have been obvious to one of ordinary skill in the art to obtain a claimed amount of impregnating resin in the fibrous substrate with a reasonable expectation of obtaining a suitable prepreg.
Claims 8-10: Matscheko et al discloses a formaldehyde-free impregnating composition comprising a styrene-ethyl acrylate-butyl acrylate copolymer dispersion (reads on a latex) and a binder that can be polyvinyl alcohol or starch (col 2, lines 6-12), which are claimed water soluble polymers.
Claim 11: The styrene-ethyl acrylate-butyl acrylate copolymer of Matscheko et al is a styrene-acrylic acid ester copolymer.
Claim 12: Matscheko et al discloses that the impregnating composition comprises in some embodiments between 5 and 90 parts by weight of a 5 to 15% polyvinyl alcohol solution and10 to 95 parts by weight of a styrene-ethyl acrylate-butyl acrylate copolymer dispersion, which overlays the claimed ratios or, at least, it would have been obvious to one of ordinary skill in the art to select and use a claimed ratio of water-soluble polymer to polymer latex in the impregnating resin of the fibrous substrate of Briggs et al as modified by Matscheko et al with a reasonable expectation of obtaining a suitable prepreg.
Alternatively, for reasons given above, one of ordinary skill in the art would certainly tailor the impregnating composition to proportions to reach desired function/properties of the product.  
Claims 13-14: The prepreg of Briggs et al as modified by Matscheko et al comprises a fibrous base paper impregnated and coated with claimed components and it would have been obvious to obtain a claimed curling value and a claimed water value because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Claim 15: A resin-coated overlaid solid substrate is disclosed (col 3, line 66 to col 4, line 3; Fig. 2).  Therefore, a resin-coated overlaid solid substrate comprising a prepreg of Briggs et al as modified by Matscheko et al would also have been an obvious product (reads on a decorative film or decorative coating material containing the prepreg).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748